Exhibit 10.60

LEASE AGREEMENT

(COMPANY TO AGENCY)

THIS LEASE AGREEMENT, dated as of November 1, 2011 (the “Lease Agreement”), is
by and between MONRO SERVICE CORPORATION, a corporation duly organized and
validly existing under the laws of the State of Delaware, with offices at 200
Holleder Parkway, Rochester, New York 14615 (the “Company”) and the COUNTY OF
MONROE INDUSTRIAL DEVELOPMENT AGENCY, a public benefit corporation duly existing
under the laws of the State of New York with offices at 8100 CityPlace, 50 West
Main Street, Rochester, New York 14614 (the “Agency”).

W I T N E S S E T H:

The Company desires to rent to the Agency the real property, including any
buildings, structures or improvements thereon, described in Exhibit A attached
hereto (the “Leased Premises”) pursuant to the terms contained herein (this
Lease Agreement is to be coterminous with the term of a certain leaseback
agreement, between the Agency and the Company, dated the date hereof (the
“Leaseback Agreement”)).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

Granting Clause. The Company hereby leases to the Agency the Leased Premises,
upon the terms and conditions of this Lease Agreement.

Warranty of Title. The Company warrants that it has good and marketable title to
the Leased Premises and forever warrants the title to the Leased Premises.

Term. The term of this Lease Agreement shall be coterminous with the term of the
Leaseback Agreement as defined in Section 2.5 thereof (the “Lease Term”).

Rent. The Agency agrees that it will pay to the Company, for the use of the
Leased Premises, rent of One Dollar ($1.00) per annum.

Taxes. The Company agrees to pay all taxes to be assessed on, or charges or
expenses incurred with respect to, the Leased Premises during the Lease Term.

Maintenance and Insurance of Premises. The Company shall maintain and insure the
Leased Premises. The Agency shall not be required to maintain the Leased
Premises or incur any costs with respect to the Leased Premises. All insurance
or condemnation proceeds shall be distributed and governed by the Leaseback
Agreement.

Lease Expiration. The parties agree that at the expiration of the Lease Term the
Agency will surrender the Leased Premises to the Company in the then condition
of the Leased Premises. The Agency shall simultaneously execute and deliver a
Bill of Sale transferring all its right, title and interest in the equipment and
personal property defined in Exhibit B of the Leaseback Agreement.



--------------------------------------------------------------------------------

Hold Harmless. The Company hereby releases the Agency from, agrees that the
Agency shall not be liable for, and agrees to indemnify, defend and hold the
Agency and its executive director, officers, members and employees, and their
respective successors or personal representatives, harmless from and against any
and all (i) liability for loss or damage to property or injury to or death of
any and all persons that may be occasioned by any cause whatsoever pertaining to
the Leased Premises or arising by reason of or in connection with the occupation
or the use thereof or the presence on, in or about the Leased Premises or as a
result of a breach by the Company of its representations or agreements contained
herein or in the Leaseback Agreement, or (ii) liability arising from or expense
incurred by the Agency’s financing, constructing, equipping, owning and leasing
of the Leased Premises, including, without limiting the generality of the
foregoing, all causes of action and attorneys’ fees and any other expenses
incurred in defending any suits or actions which may arise as a result of any of
the foregoing. The foregoing indemnities shall apply notwithstanding the fault
or negligence on the part of the Agency, or any of its respective members,
directors, officers, agents or employees and irrespective of the breach of a
statutory obligation or the application of any rule of comparative or
apportioned liability.

Notices. All notices, certificates and other communications hereunder shall be
in writing and shall be sufficiently given and shall be deemed given when
delivered and, if delivered by mail, shall be sent by certified mail, postage
prepaid, or by nationally recognized overnight courier, addressed as follows:

 

To the Agency:

  County of Monroe Industrial Development Agency   8100 CityPlace   50 West Main
Street   Rochester, New York 14614   Attention: Executive Director

With a Copy to:

  Harris Beach PLLC   99 Garnsey Road   Pittsford, New York 14534   Attention:
Michael J. Townsend, Esq.

To the Company:

  Monro Service Corporation   200 Holleder Parkway   Rochester, New York 14615  
Attention: David M. Baier, President

With a Copy to:

  Underberg & Kessler LLP   300 Bausch & Lomb Place   Rochester, New York 14604
  Attention: Katherine H. Karl, Esq.

or at such other address as any party may from time to time furnish to the other
party by notice given in accordance with the provisions of this Section. All
notices shall be deemed given when mailed or personally delivered in the manner
provided in this Section.

No Recourse; Special Obligation.

The obligations and agreements of the Agency contained herein and any other
instrument or document executed in connection herewith, and any other instrument
or document supplemental thereto or hereto, shall be deemed the obligations and
agreements of the Agency, and not of any member, officer, agent (other than the
Company) or employee of the Agency in his/her individual capacity, and the
members, officers, agents (other than the Company) and employees of the Agency
shall not be liable personally hereon or thereon or be subject to any personal
liability or accountability based upon or in respect hereof or thereof or of any
transaction contemplated hereby or thereby.



--------------------------------------------------------------------------------

The obligations and agreements of the Agency contained hereby shall not
constitute or give rise to an obligation of the State or of the County of
Monroe, New York, and neither the State nor the County of Monroe, New York,
shall be liable hereon or thereon, and, further, such obligations and agreements
shall not constitute or give rise to a general obligation of the Agency, but
rather shall constitute limited obligations of the Agency, payable solely from
the revenues of the Agency derived and to be derived from the sale or other
disposition of the Leased Premises (except for revenues derived by the Agency
with respect to the Unassigned Rights).

No order or decree of specific performance with respect to any of the
obligations of the Agency hereunder shall be sought or enforced against the
Agency unless (i) the party seeking such order or decree shall first have
requested the Agency in writing to take the action sought in such order or
decree of specific performance, and ten (10) days shall have elapsed from the
date of receipt of such request, and the Agency shall have refused to comply
with such request (or, if compliance therewith would reasonably be expected to
take longer than ten (10) days, shall have failed to institute and diligently
pursue action to cause compliance with such request) or failed to respond within
such notice period, (ii) if the Agency refuses to comply with such request and
the Agency’s refusal to comply is based on its reasonable expectation that it
will incur fees and expenses, the party seeking such order or decree shall
place, in an account with the Agency, an amount or undertaking sufficient to
cover such reasonable fees and expenses, and (iii) if the Agency refuses to
comply with such request and the Agency’s refusal to comply is based on its
reasonable expectation that it or any of its members, officers, agents (other
than the Company) or employees shall be subject to potential liability, the
party seeking such order or decree shall agree to indemnify and hold harmless
the Agency and its members, officers, agents (other than the Company) and
employees against all liability expected to be incurred as a result of
compliance with such request.

Execution of Counterparts.

This Lease Agreement may be executed in several counterparts, each of which
shall be an original and all of which together shall constitute but one and the
same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Agency have caused this Lease Agreement
to be executed in their respective names, all as of the date first above
written.

 

MONRO SERVICE CORPORATION By:  

/s/ David M. Baier

Name:   David M. Baier Title:   President

COUNTY OF MONROE INDUSTRIAL

DEVELOPMENT AGENCY

By:  

/s/ Judy A. Seil

Name:   Judy A. Seil Title:   Executive Director



--------------------------------------------------------------------------------

STATE OF NEW YORK )

COUNTY OF MONROE ) ss.:

On the 1st day of February, 2012, before me, the undersigned, a Notary Public in
and for said State, personally appeared David M. Baier, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual or the person upon behalf of which the individual acted, executed
the instrument.

 

/s/ Kimberly A. Rudd

Notary Public

STATE OF NEW YORK )

COUNTY OF MONROE ) ss.:

On the 1st day of November, 2011, before me, the undersigned, a Notary Public in
and for said State, personally appeared Judy A. Seil, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that she
executed the same in her capacity, and that by her signature on the instrument,
the individual or the person upon behalf of which the individual acted, executed
the instrument.

 

/s/ Lori A. Palmer

Notary Public